SUTIN, Judge (concurring in part and dissenting in part). I concur and dissent. I concur in the points decided in Judge Walters’ opinion. I dissent on defendant’s Point III raised in this appeal which was not discussed. Defendant claims he was denied due process by reason of the court’s failure to provide adequate and timely notice of the hearing on the competency of defendant, or to grant defendant’s request for a continuance in order to present expert testimony on defendant’s competency. The record of the proceedings under which this point is raised appears in a companionate case entitled State v. Haddenham, No. 3893 in this appeal. A competency hearing was held on November 10, 1978. Defendant was denied the right to a continuance to have his doctor present to testify as to defendant’s competency. Nevertheless, no order was entered determining the competency of defendant. This cause should be remanded for the purpose of conducting a fair hearing and a determination made of defendant’s competency.